773 N.W.2d 911 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Orlando Ray GRAY, Defendant-Appellant.
Docket No. 139309. COA No. 291210.
Supreme Court of Michigan.
October 30, 2009.

Order
On order of the Court, the application for leave to appeal the June 1, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Gogebic Circuit Court and we REMAND this case to the trial court for resentencing. On remand the trial court shall reconsider the scoring of OV 15 in light of this Court's opinion in People v. McGraw, 484 Mich. 120, 771 N.W.2d 655 (2009). The trial court shall sentence the defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects, the application for leave to appeal is denied because we are not persuaded that the question presented should be reviewed by this Court.
Corrigan, J. (concurring).
I concur in the order remanding for resentencing so that the sentencing court can consider whether this Court's decision in People v. McGraw, 484 Mich. 120, 771 N.W.2d 655 (2009), affects the scoring of offense variable 15, but I continue to adhere to my dissenting opinion in McGraw, 484 Mich. at 136, 771 N.W.2d 655.
WEAVER, J. (dissenting).
I dissent because I would not vacate the sentence and remand this case. Instead, I would grant leave to appeal in order to reconsider People v. McGraw, 484 Mich. 120, 771 N.W.2d 655 (2009), for the reasons stated in the dissenting opinion in that case, id. at 136, 771 N.W.2d 655.